  Case 3:18-cv-02084-K Document 23-1 Filed 01/07/19                 Page 1 of 2 PageID 358



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF TEXAS NORTHERN
                                    DALLAS DIVISION


                                                  )
UBIQUITOUS CONNECTIVITY, LP,                      )
                                                  )
                       Plaintiff,
                                                  )
                        v.                        )
                                                      CIVIL ACTION NO. 3:18-cv-02084-K
                                                  )
TXU ENERGY RETAIL COMPANY LLC,                    )
                                                  )
                       Defendant.                 )
                                                  )



                   APPENDIX TO JOINT MOTION TO STAY PENDING
                     OUTCOME OF MOTIONS IN RELATED CASES

   Ex. No            App. Nos.                                 Description

      1               001–043           Complaint – TXU E.D. Tex.

      2               044–083           TXU Motion to Dismiss for Improper Venue

      3               084–090           Stipulated Dismissal

      4               091–194           Complaint – CPS

      5               195–316           Complaint – CSG

      6               317–343           CPS Motion to Dismiss

      7               344–351           Ubiquitous/CPS Joint Motion to Stay

      8               352–570           Ubiquitous Opposition to CPS Motion to Dismiss

      9               571–579           CPS Motion to Strike

     10               580–593           CPS Reply ISO Motion to Dismiss


                  Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC
            Appendix to Joint Motion to Stay Pending Outcome of Motions in Related Cases
                                                                                             1
9009620v1
  Case 3:18-cv-02084-K Document 23-1 Filed 01/07/19                 Page 2 of 2 PageID 359



   Ex. No            App. Nos.                                 Description

     11               594–620           Ubiquitous Opposition to CPS Motion to Strike

     12               621–646           CSG Motion to Dismiss

     13               647–651           Ubiquitous/CSG Joint Motion for Extension of Time and
                                        to Stay

     14               652–870           Ubiquitous Opposition to CSG Motion to Dismiss

     15               871–879           CSG Motion to Strike

     16               880–892           CSG Reply ISO Motion to Dismiss




                  Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC
            Appendix to Joint Motion to Stay Pending Outcome of Motions in Related Cases
                                                                                                2
9009620v1
